Citation Nr: 0730672	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-25 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from August 
1977 to July 1980 and additional service in the Army National 
Guard from January 1984 to November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the veteran's claims for 
service connection for post-traumatic stress disorder (PTSD) 
and for a disability evaluation in excess of 10 percent for 
residuals of a fracture of the thoracic spine at T-7.  In 
July 2004, the veteran disagreed with this decision only with 
respect to the denial of his service connection claim for 
PTSD.  He perfected a timely appeal in August 2005 and 
requested RO and Board hearings.  He withdrew his RO hearing 
request in a written statement received at the RO in January 
2006.  A Travel Board hearing was held at the RO before the 
undersigned Acting Veterans Law Judge in July 2006.


FINDINGS OF FACT

There is no competent diagnosis of PTSD based on a verifiable 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2003 and additional notice in June 
2005, subsequent to the initial adjudication.  The claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
November 2005 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence, and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, supra.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran the 
opportunity to give testimony before the Board.  The RO also 
has obtained the veteran's service personnel records in order 
to attempt verification of his claimed in-service stressor.  
As will be discussed below, however, the veteran's claimed 
in-service stressor is too vague to be capable of 
verification by the Joint Services Records Research Center 
(JSRRC).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.  

VA need not conduct an examination with respect to the claim 
of service connection for PTSD because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), Simply 
stated, the standards of McLendon are not met in this case.  
As is discussed herein, there is no competent evidence of an 
in-service stressor.  Service connection for PTSD cannot be 
granted in the absence of an in-service stressor and an 
after-the-fact medical opinion cannot serve as the basis for 
verification of an in-service stressor.  See Moreau v. Brown, 
9 Vet. App. 389 (1996).  

The veteran testified at his July 2006 Travel Board hearing 
that he believed that the Social Security Administration 
(SSA) had considered PTSD in adjudicating a claim for SSA 
disability benefits that he had filed 21/2 years earlier.  He 
also testified that SSA considered him disabled.  While the 
veteran's SSA records have not been obtained for the 
processing of this claim, a remand would serve no useful 
purpose as will be explained below, the record contains no 
verifiable in-service stressor on which a valid PTSD 
diagnosis is based.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Thus, VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claim at this time.

Service Connection for PTSD

The veteran contends that he incurred PTSD while on inactive 
duty for training (INACDUTRA) with the Army National Guard 
(ANG) on September 15, 2001, when other ANG members pointed 
weapons at him.  According to the veteran's lay statements 
and Board hearing testimony, because no one was killed, none 
of these incidents were reported.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The veteran's service medical records show no complaints of 
or treatment for PTSD or related symptoms during his period 
of active service in the U.S. Army.  The veteran's service 
personnel records from his period of active service in the 
U.S. Army also show that his military occupational specialty 
(MOS) was motor transport operator.  The veteran's National 
Guard personnel records show that his primary specialties 
were auto logistics specialist, Bradley Fighting Vehicle 
systems mechanic, and unit supply specialist.

VA clinical records show that, in February 2001, the veteran 
denied any anxiety or PTSD and reported feeling depressed.  
The assessment included depression.  

Private clinical records dated on September 20, 2001, shows 
that the veteran complained of a stress reaction due to the 
recent terrorist attacks, decreased sleep, nightmares, and 
mood swings.  He reported vague suicidal ideation but denied 
any plan or intent.  He also denied any homicidal ideation.  
He reported that, while going through military drills as part 
of his National Guard service on the prior Saturday, "on 
three different occasions...people pointed weapons at him and 
this was very stressful for him."  Mental status examination 
of the veteran showed full orientation, appropriate speech, 
and cognitive skills that were within normal limits.  The 
veteran's GAF score was 60.  The impressions were mood 
disorder due to physical problems and an adjustment disorder 
with depressed mood.  On private treatment on September 21, 
2001, the veteran complained of increased symptoms of 
depression and PTSD since the recent terrorist attacks.  
Mental status examination of the veteran showed appropriate 
speech, coherent thought processes, no hallucinations or 
psychosis, and full orientation.  The veteran's Global 
Assessment of Functioning (GAF) score was 55-60.  The 
impressions included PTSD.

On VA outpatient treatment on September 27, 2001, the veteran 
complained of extreme depression, mood swings, nightmares, 
and daytime fears that had started on September 11th.  He had 
been on National Guard duty on September 15-16, 2001, when a 
gun was pulled on him twice.  The assessment was increased 
depression since the September 11th terrorist attacks.  

On VA psychology consultation in October 2001, the veteran 
complained of increased anxiety and depression since the 
September 11th terrorist attacks.  Mental status examination 
of the veteran showed full orientation, no suicidal or 
homicidal ideation, no thought disorder, psychosis, or 
dementia, an anxious mood, and fast-paced, goal-directed, and 
coherent speech.  The veteran reported receiving psychiatric 
care for depression since 1999.  The veteran's GAF score was 
62.  The assessment included acute PTSD.

VA clinical records dated in November 2001 show that the 
veteran complained of experiencing PTSD symptoms, including 
feeling depressed, thoughts of suicide at the time of the 
September 11th terrorist attacks, and feeling overwhelmed.  
He denied any suicidal or homicidal ideation and manic or 
psychotic symptoms.  Mental status examination of the veteran 
showed clear thought processes, no hallucinations or 
delusions, and no suicidal or homicidal ideation.  The 
veteran's GAF score was 40.  The impressions included rule-
out PTSD.  

Following subsequent VA outpatient treatment in March 2002, 
the assessment was depression/anxiety.  On VA outpatient 
treatment in December 2002, the veteran complained of feeling 
extremely depressed in the past few months.  He reported that 
he had been discharged from the National Guard because he had 
been unable to do physical activities required to maintain 
his National Guard status.  The assessment included 
depression.

In a January 2003 letter, J.M.T., M.D., stated that he had 
been treating the veteran since April 1999 for increased 
depression and anxiety.  In May 1999, he was diagnosed with 
mood disorder and adjustment disorder with depressed mood.  
The veteran was hospitalized at a private facility in October 
2002 following some vague homicidal ideation.  While 
hospitalized, there was no evidence of any psychotic process.  
The veteran's current diagnoses were severe recurrent major 
depression without psychotic features and an anxiety 
disorder, not otherwise specified.

In an October 2003 letter, Dr. J.M.T. stated that the 
veteran's diagnoses included PTSD.

The veteran provided information about his claimed in-service 
stressor in a July 2004 letter in which he stated that, while 
on National Guard duty on September 15, 2001, during 
Individual Drill Combat Training, he had entered the motor 
pool for his National Guard unit.  Another National Guard 
soldier ordered him to halt, discharged a weapon, and then 
pointed a handgun directly in to the veteran's face.  The 
veteran recognized the other soldier and convinced him to 
lower his weapon.  "After a couple of minutes went by, we 
both calmed down and decided that since we were the only ones 
to witness what had happened we would not report that a shot 
had been fired but that security had been breached and that a 
weapon had been pulled but not used."  The veteran also 
contended that another weapon had been pointed at him by 
another National Guard soldier while he was at a drill on 
September 16, 2001.

In an October 2005 letter, Dr. J.M.T. confirmed the veteran's 
PTSD diagnosis.  He stated, "I have made this diagnosis on 
the focal point of his service connection incident with his 
individual drill combat training from September 14, 2001, 
through September 16, 2001.  During this training, the 
[veteran] was subjected to sudden life threatening events for 
more than one time."  Dr. J.M.T. stated that the veteran's 
symptoms included recurrent flashbacks, nightmares, anxiety, 
and panic.  

There is a diagnosis of PTSD of record and thus, the central 
issue in this case is whether the record contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred which supports the diagnosis.  The evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).  

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  In such cases, the 
record must contain other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 
91 (1993).

Although the veteran has asserted that his in-service 
stressors occurred during National Guard service in September 
2001, he has not provided sufficient information about his 
claimed in-service stressors such that they can be verified 
by JSRRC.  The veteran's own lay statements and Board hearing 
testimony indicate that the allegedly stressful in-service 
events which caused him to experienced PTSD symptoms were not 
reported, so there would be no official records that could be 
researched by JSRRC to verify that the veteran's claimed in-
service stressors, in fact, occurred.  Further, the veteran's 
description of his claimed in-service stressors (having 
weapons pointed at him by other National Guard soldiers) are 
simply too vague to submit for verification by JSRRC.  
Although the veteran has been diagnosed with PTSD, the Board 
finds no credible evidence which verifies any of his claimed 
stressors.

Thus, as the veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.  Hence, the appeal is denied. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


